Citation Nr: 0521423	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  97-01 502	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to August 31, 1994 
for the grant of a total rating based on individual 
unemployability (TDIU rating).

2.  Whether there was clear and unmistakable error in prior 
RO rating decisions dated in April 11, 1984, August 1, 1984, 
September 14, 1984, September 21, 1984 and October 21, 1987, 
which denied a TDIU rating.


REPRESENTATION

Appellant represented by:	R. Chad Hales and Gordon P. 
Erspamer, Esq., Attorneys at Law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and F.J. 


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
December 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1995 
rating decision by the RO which granted a TDIU rating, 
effective from August 31, 1994.  The veteran appealed for an 
earlier effective date for the award of a TDIU rating.

In a March 1998 decision, the RO determined that there was no 
CUE in April 11, 1984, September 14, 1984, September 21, 1984 
and October 21, 1987 rating decisions.  The veteran, in April 
1998, filed a notice of disagreement with this adverse 
determination.

In February 1999, the Board denied the claim for an effective 
date earlier than August 31, 1994, for the award of a TDIU 
rating.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In November 2001, CAVC 
issued a memorandum decision in which it remanded the claim 
to the Board.  The CAVC decision was appealed to the United 
States Court of Appeals for the Federal Circuit (CAFC).  The 
CAFC affirmed the CAVC decision in June 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the November 2001 memorandum decision, the CAVC vacated in 
part the Board's February 1999 decision and remanded to the 
Board the question of whether clear and unmistakable error 
was committed in the RO's 1984 and 1987 decisions.  The 
Board's decision was otherwise affirmed.  In this regard, the 
CAVC noted that in a March 1998 decision, the RO determined 
that there was no CUE in rating decisions dated in July 1977, 
April 11, 1984, August 1, 1984, September 14, 1984, September 
21, 1984 and October 21, 1987 which denied the claim for a 
TDIU rating.  In that decision, the RO also noted that the 
July 1977 RO rating decision which denied a TDIU rating was 
subsumed in Board decisions dated in 1980 and 1982, which 
denied a claim for a TDIU rating.  The CAVC observed that in 
an April 1998 statement, the veteran appealed the March 1998 
decision.  The RO has not issued a statement of the case 
which addresses the issue as to whether there was CUE in 
prior 1984 and 1987 RO decisions which denied a TDIU rating.  
The Board finds that a remand for this action is necessary.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; 
Manlincon v. West, 12 Vet. App. 238 (1999).

The claim for an effective date prior to August 31, 1994 for 
the grant of a TDIU rating is inextricably intertwined with 
the claim as to whether there is CUE in prior 1984 and 1987 
RO rating decisions which denied a TDIU rating.  The CAVC has 
held that where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

In view of the foregoing, the case is REMANDED for the 
following actions:

Issue the veteran and his representative 
a statement of the case on the issue of 
whether there was CUE in prior RO rating 
decisions dated April 11, 1984, August 1, 
1984, September 14, 1984, September 21, 
1984 and October 21, 1987, which denied a 
TDIU rating.  The veteran should be given 
the opportunity to thereafter perfect an 
appeal on this issue by filing a timely 
substantive appeal.  The claim of whether 
there was CUE in prior 1984 and 1987 RO 
rating decisions denying a TDIU rating 
will thereafter be subject to appellate 
review only if the appeal has been 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


